MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D), this
      Memorandum Decision shall not be regarded as                     May 12 2015, 9:19 am
      precedent or cited before any court except for the
      purpose of establishing the defense of res judicata,
      collateral estoppel, or the law of the case.



      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Mark I. Cox                                              Gregory F. Zoeller
      The Mark I. Cox Law Office, LLC                          Attorney General of Indiana
      Richmond, Indiana
                                                               Tyler G. Banks
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                          IN THE
             COURT OF APPEALS OF INDIANA

      David Miller,                                            May 12, 2015

      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               89A01-1412-CR-539
                 v.                                            Appeal from the
                                                               Wayne Circuit Court
      State of Indiana,                                        The Honorable David A. Kolger,
                                                               Judge
      Appellee-Plaintiff.
                                                               Cause No. 89C01-1407-F6-261




      Kirsch, Judge.

[1]   David Miller pleaded guilty to resisting law enforcement 1 as a Level 6 felony,

      and the trial court sentenced him to 800 days executed in the Department of



      1
          See Ind. Code § 35-44.1-3-1(a)(3), (b)(1)(A).


      Court of Appeals of Indiana | Memorandum Decision 89A01-1412-CR-539 | May 12, 2015      Page 1 of 4
      Correction. On appeal, Miller contends that his sentence is inappropriate in

      light of the nature of the offense and the character of the offender.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Richmond Police Department Officer Charles Irvin (“Officer Irvin”) saw a

      speeding Jeep Cherokee run a stop sign in Richmond, Indiana. Officer Irvin

      activated his emergency lights to make a traffic stop; however, the man driving

      the Jeep, who was later identified as Miller, failed to stop. Miller pulled into an

      alley, and when Officer Irvin activated his emergency siren, Miller sped through

      the alley and pulled onto South E Street without stopping. Several vehicles had

      to stop in order to avoid a collision with the Jeep. The pursuit ended when the

      Jeep crashed into large boulders, went airborne, landed in a yard, and crashed

      through a privacy fence. Miller fled on foot, leaving his passenger behind.


[4]   Officer Irvin, unable to locate Miller on the day in question, interviewed him

      four days later when Miller appeared at the police station. Miller admitted that

      he fled, but claimed that he panicked after he saw a police car behind him. On

      July 31, 2014, the State charged Miller with resisting law enforcement as a

      Level 6 felony. Initially, Miller signed a plea deal, agreeing to be incarcerated

      for six months, followed by one year of probation. Miller withdrew from this

      agreement, however, and asked for a “mercy plea,” i.e., an open plea.

      Appellant’s App. at 32. The trial court accepted Miller’s mercy plea on



      Court of Appeals of Indiana | Memorandum Decision 89A01-1412-CR-539 | May 12, 2015   Page 2 of 4
      November 17, 2014; a sentencing hearing was scheduled for about a week later.

      Tr. at 7.


[5]   The range of punishment for a Level 6 felony is six months to two-and-a-half

      years, or about 180 days to 900 days. Ind. Code § 35-50-2-7 (2014). During

      sentencing, and after noting that Miller had accumulated six felony convictions,

      five misdemeanor convictions, and two probation revocations in the previous

      seven years, the trial court imposed a sentence of 800 days. Miller now appeals.


                                     Discussion and Decision
[6]   Indiana Appellate Rule 7(B) empowers us to independently review and revise

      sentences authorized by statute if, after due consideration, we find the trial

      court’s decision is inappropriate in light of the nature of the offense and the

      character of the offender. Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App.

      2013), trans. denied. The “nature of offense” compares the defendant’s actions

      with the required showing to sustain a conviction under the charged offense,

      while the “character of the offender” permits for a broader consideration of the

      defendant’s character. Id. The defendant has the burden of persuading this

      court that his sentence is inappropriate. Carroll v. State, 922 N.E.2d 755, 757

      (Ind. Ct. App. 2010), trans. denied.


[7]   As to the nature of the offense, Officer Irvin observed Miller speeding past a

      stop sign and activated his emergency lights. Miller failed to stop; instead he

      turned into an alley. Officer Irvin activated his siren, which prompted Miller to

      race down the alley and pull into traffic without stopping. Other vehicles had

      Court of Appeals of Indiana | Memorandum Decision 89A01-1412-CR-539 | May 12, 2015   Page 3 of 4
       to stop to avoid a collision. Miller continued to flee the police at a rapid speed

       until he hit some large boulders, went airborne, landed in a yard, and crashed

       through a privacy fence. Miller’s actions jeopardized the safety of his

       passenger, the drivers on the road, Officer Irvin, and anyone who might have

       been in the yard where the Jeep landed. His actions also resulted in damage to

       personal property. In light of the danger to persons and damage to property,

       Miller has not met his burden of proving that a sentence of 800 days was

       inappropriate.


[8]    Miller’s criminal history gives us insight into his character. At the time of

       sentencing, Miller had accumulated six felony and five misdemeanor

       convictions within the previous seven years, most having been committed in

       Ohio. The felonies included breaking and entering plus various counts

       involving auto theft. While all of Miller’s prior felonies occurred in 2007, he

       violated his probation in 2010 and again in 2011, and was convicted of

       misdemeanor criminal trespass and receiving stolen property in 2012 and 2013

       respectively. Again, based on this criminal history, Miller has not met his

       burden of proving that 800 days, which is 100 days less than the maximum

       sentence allowed, is inappropriate in light of his character.


[9]    Affirmed.


[10]   Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 89A01-1412-CR-539 | May 12, 2015   Page 4 of 4